Per Curiam.
We think the defendant fails to show title to the pew in suit, for the following reasons :
I. The proceedings put in evidence by the defendant, and relied on by him, must be treated as an organization of the pew-*31owners of the meeting-house, as a corporation under R. S., 1871, c. 12, § § 31, 32.
II. By section 33 of same chapter, such corporation, by a majority vote of its members, may control the meeting-house, etc. It must be done at a meeting of the corporation duly called therefor. It cannot be done at a meeting called by the justice of the peace, on an application to him therefor, for the purpose of organizing the corporation. The meeting so called is not a meeting of the corporation, but one called before there was a corporation.
III. It does not appear by the record that a majority of the members of the corporation were present or voted to repair, raise the money, or assess it on the pews.
IY. The assessors had no authority to add to the sum raised an overlay at their pleasure, and assess it on the pews. We find no statute authority for it, and in the absence of such authority they had power to assess the sum raised only. In adding- the overlay they exceeded their power, and for this reason the assessment was void.

Judgment, for the plaintiff.